 214DECISIONSOF NATIONALLABOR RELATIONS BOARDEldercare of Springfield,Inc.andNational Union ofHospital and Nursing Home Employees, Local1199Massachusetts,a/w Retail,Wholesale andDepartmentStoreUnion,AFL-CIO. Cases1-CA-7658 and 1-CA-7824May 30, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSOn February 23, 1972, Trial Examiner Morton D.Friedman issued the attached Decision in thisproceeding.Thereafter, theRespondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatEldercareofSpringfield,Inc.,Springfield,Massachusetts, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.iThe Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record andfind no basis for reversing his findings2We deny the Respondent's request for an oral argument, inasmuch asthe instant record, in our opinion, sufficiently reflects the facts andissues inthis proceedingWe correct an inadvertent typographical error in the Trial ExaminersDecision by substituting "Joan Cadigan" for "John Cadigan,"in the firstparagraph of section B2 of that portion of the Decision entitled "Findingsof Fact "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon a chargefiled in Case l-CA-765$ on May 22, 1971, by NationalUnion of Hospital and Nursing Home Employees, Local1199Massachusetts, a/w Retail,Wholesale and Depart-ment Store Union, AFL-CIO, herein called the Union, theRegionalDirector for Region I of the National LaborRelationsBoard, herein called the Board, issued acomplaint on July 28, 1971, against Eldercare of Spring-field, Inc., herein called the Respondent, alleging violationsof Section 8(a)(1) and (3) of the National Labor RelationsAct, as amended (29 U.S.C. sec. 151,et seq.),herein calledthe Act. Thereafter, upon a separate charge filed by theUmon in Case I-CA-7824 on August 25, 1971, counsel forthe General Counsel filed a motion to consolidate the twocasesand amend the complaint dated September 16, 1971,which motion was granted by order of the Trial Examinerdated October 6, 1971. The amendments to the complaintallege further violations of Section 8(a)(1) and (3) of theAct. In its duly filed answer to the complaint and theamended complaint, the Respondent, while admittingcertain allegations of the complaint, denied the commis-sion of any unfair labor practices.Pursuant to notice, the hearing in this case was heldbefore me at Springfield, Massachusetts, on September 14and November 3 and 4, 1971. All parties were representedand were afforded full opportunity to be heard, tointroduce relevant evidence, to present oral argument, andto file briefs. Oral argument was waived.Briefswere filedby counsel for the General Counsel and the Respondent.Upon consideration of the entire record, including thebriefs of the parties, and upon my personal observation ofeach of thewitnessesas they appeared before me, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Massachusetts corporation, is engaged inthe operation of a proprietary rest home in the city ofSpringfield,Massachusetts. During the year immediatelypreceding the issuance of the complaint herein, a repre-sentative period, the Respondent in the course and conductof its business, caused large quantities of medical suppliesand equipment used by it in operating its rest home to bepurchased and transported in interstate commerce fromand through various States of the United States other thantheCommonwealth of Massachusetts. During the sameperiod of time, Respondent received gross revenues inexcess of $100,000 and received goods valued in excess of$50,000 from points outside the Commonwealth ofMassachusetts.It is admitted, and I find, that the Respondent is engagedin commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The IssuesF,The complaint, as amended, alleges that the Respondentdischarged two employees discriminatorily for engaging inunion activity in violation of Section 8(a)(3) and (1) of theAct. It further alleges that Respondent engaged in threats197 NLRB No. 36 ELDERCARE OF SPRINGFIELD, INC.215ofdischarge and created the impression of unlawfulsurveillance. The Respondent's answer denies all unlawfulactivity and, as to the discharges, alleges that the twoemployees were discharged for cause. Thus the issues are:1.Did the Respondent, in violation of Section 8(a)(3)and (1) of the Act, discriminatorily discharge Alma L.Sacharcyzk and Alice Moriarty?2.Did Respondent unlawfully threaten employees withdischarge for engaging in concerted or union activities andcreate the impression of surveillance of the employees'union or concerted activities in violation of Section 8(a)(1)of the Act?B.The Facts1.Alma SacharcyzkAs noted above, the Respondent is engaged in theoperation of a nursing home, in the city of Springfield,Massachusetts. Alma L. Sacharcyzk was employed by theRespondent in June 1970 as a nurses aide. Sacharcyzk wasdischarged on May 14, 1971.On May 10, 1971, Sacharcyzk signed a paper given to herby Janet Axton, a cook in the kitchen of the home. Thispaper contained the signatures of the employees of thehome who mamfested their interest in becoming unionized.On that day, Sacharcyzk and Axton took the paper that theemployees had signed to a representative of the Union. OnMay 11, they received cards, took them back to the nursinghome, and had the employees sign cards until they ran outof them.Sacharcyzk procured four or five signed cards, then wentback with Axton to the union hall on May 12, receivedsome more cards which they brought back and had signed.Cards were then turned over to the union representative.This was the extent of Sacharcyzk's union activity up toMay 13, the day she was discharged. On that day, in themorning, Sacharcyzk gave her unlisted telephone numberto Agnes Mendrala, a nurses aide. She told Mendrala thatthe latter was to call her if there were any troubleconcerning union activity in the home and if she had anyquestions concerning union activity. She further toldMendrala that if Mendrala had any difficulty, Sacharcyzkwould contact John Foley, the union representative.' Laterthatmorning,Mendrala and Doris Prophett, anotheremployee, spoke to Marv Arslanian, assistant to thedirector of nursing of the home, and told her that they hadsigned union cards. They further nervously told Arslamanthat they had received the cards from Janet Axton andaskedArslanianwhether they would lose their jobs.According to Arslanian, she reassured them that theywould not lose theirjobs but thattheyhad done wrong andshould have reported the matter to Jane Cady, the directorof nurses. Immediately after this conversation, Arslanianinformed Cady of the matter told to her by Mendrala andProphett. Upon being informed of this matter, Cady calledDouglas Madsen, director and administrator of the nursinghome, on the telephone and related the information to him.Madsen thereupon communicated the information toCerveney, the president of the corporation which ownedthe home?Later that day, shortly after lunch,Mendrala andProphett again approached Arslanian. This time Mendralashowed Arslanian a slip of paper with a telephone numberwritten thereon.Mendrala explained that it was Sachar-cyzk's unlisted home telephone number. According toArslanian,Mendrala then told Arslanian that Sacharcyzktold them that if there were any problem or trouble in thehome, that they were to tell nobody, but to call Sacharcyzk.In her rebuttal testimony, Mendrala emphatically insistedthat the purpose of the telephone number was for unionpurposes only and that she was to call Sacharcyzk only ifthere were union trouble or problems in the home and notproblems generally. However, in her testimony, Mendraladid not directly deny what Arslanian had testified to,namely, that Mendrala told Arslanian that Mendrala wasto call Sacharcyzk in the event that there was any troublein the home. Accordingly, I find and conclude thatMendrala did not, in all probability, fully explain toArslanian the exact circumstances under which thetelephone number was given to her.3When Cady received this information regarding thetelephonenumber 'from Arslaman, she again calledMadsen who stated that he would come down to the home.The testimony of Madsen and Cady with regard to whatfollowed and the exact nature of the telephone calls israther confusing. The testimony of each was in conflictwith the other in a number of respects. Thus Madsen statedthat he did not know that Alma Sacharcyzk was passingout union authorization cards. However, Cady on cross-examination stated that she told Madsen that Sacharcyzkwas passing out union cards. Furthermore, Madsen statedthat he told Cady to discharge Sacharcyzk and thatCerveney, the president of the corporation operating thehome, did not have anything to do with the discharge.However,Cady testified thatMadsen told her thatCerveney had made the decision to discharge Sacharcyzk.Furthermore, Madsen testified that he did not know whatthe problem was when he went to the home that afternoonwhereas Cady stated that she had told him what hadhappened over the telephone earlier that day.In any event, when Sacharcyzk reported to work thatafternoon,May 14, 1971, she was discharged by Cady.Sacharcyzk testified credibly that when she reported forwork that afternoon she overheard a conversation at thenurses' station between Cady and Joan Cadigan, at thattime a clerical employee and who is now the administratorof the home. According to Sacharcyzk, Cadigan told Cady,referring evidently to a paper which Cadigan had in herhand, that "It doesn't show that she's a troublemaker. Itdoesn't show that she's not a troublemaker. It does notshow that she is an instigator or a good egg or a bad egg."Itwas shortly thereafter that Sacharcyzk was summoned toCady's office where Cady told her "When there is acomplaint that comes in this office I am the one to take1From credited portions of the testimony of Sacharcyzk and MendralaSacharcyzk's discharge,it is unnecessary to determineexactlywhat was said2From credited portions of the testimony of Arslanian, Cady, andbyMendrala to Arslanianand byArslanian toCadyregarding thisMadsenparticularquestion of fact.3By reason of the dispositionhereinaftermade of theissueof 216DECISIONSOF NATIONALLABOR RELATIONS BOARDcare of it." Sacharcyzk told Cady that she knew this andCady went on "Well, I've had phone calls. You have girlsfrom one end of the building to the other with complaints."When Sacharcyzk denied this, Cady called her a liar.Sacharcyzk said she was not a liar and Cady said, "You'vegiven all those girls your telephone number." Sacharcyzksaid that she had not. Then Cady said "Mr. Madsen andMr.Cerveneywant me to let you go. You are aninstigator." Very little else was said. Sacharcyzk refused topunch her card and Cady said that she would. Sacharcyzkwas never given any other reason' for her discharge.It should be noted that during her employment with theRespondent, Sacharcyzk had been reprimanded only once.This occasion was brought about by an incident whichinvolved a couple of local policemen who, the testimonyshows, visited the home at night when Sacharcyzk was onduty, conversed with Sacharcyzk, had coffee with Sachar-cyzk. It was thought by management that these visits werebad for the morale of the home and perhaps disturbed thepatients. For this incident, Sacharcyzk was suspended for 2days.However, according to Madsen's testimony, thismatter was over and done with and was not part of theconsideration for which Sacharcyzk was' discharged.Further light is shed on the reasons for Sacharcyzk'sdischarge by the testimony of other employees of theRespondent. Thus, Rita Lamora testified that on Friday,May 14, between 9 and 10 in the morning, Cady enteredthe kitchen where Lamora was head cook and asked to talktoLamora. Present were Cady and Lamora only. Cadyasked Lamora if she knew that the girls had started aunion. Lamora answered that she was unaware of this factand did not know anything about it. Cady then remindedLamora that the latter was supposed to report anything ifshe knew it. When Lamora again denied knowledge, Cadysaid that if any of the cards were signed in the nursinghome it was illegal. Lamora then asked Cady if the latterhad called Cerveney's office. Cady answered that she hadcalled and that she was waiting for a reply from Mr.Cerveney or Mr. Madsen. Cady said that she had foundout about the unionization, that Debbie Williams, anotheremployee, had told Mary Arslanian and Mary Arslamanhad told Cady.Later that day, Lamora was summoned to the frontoffice where Madsen was present alone. They engaged in aconversation.AgainMadsen asked if Lamora knewanything about the Union and when she answered in thenegative and replied that she did not know anything aboutituntilMrs. Cady had told her, Madsen asked her if thegirls had ever talked about it in front of her. Again Lamorareplied in the negative. Then Madsen stated, "Well, wehave to find out who started it." Then Cady evidentlyentered and Lamora heard Madsen and Cady talk aboutthematter in a low voice. She could not hear everything.However, she asked Cady whether Sacharcyzk was sick orsomething since she heard the name Alma mentioned.Cady answered that Sacharcyzk was not ill. Then Lamoraasked Cady whether Sacharcyzk was the one who started4 I credit theforegoingtestimony of Lamoraas against Madsen's denialthat Lamorawas in the room at all at the times towhichshe testifiedLamoratestified in a straightforward manner and I was much impressedwith herapparent sincerity.On the other hand,I found Madsen's testimonyto be in conflict with thatof Cady inso many respects,that I am reluctanttheUnion.Cady said that Sacharcyzk was the one whostarted the Union.Then Cady said to Madsen "we shouldhave let her go then(referring to the police incident)instead of taking her back."Madsen answered, "Whydon't you let her go and see what is going to happen?"Cady stated to Madsen"She is an instigator." ThenLamora asked if she could go and Madsen replied in theaffirmative. Lamora left.4In connection with the foregoing testimony of Lamora, itshould be noted that on cross-examination, Cady admittedthat she knew that Sacharcyzk was passing out unioncards. She further admitted that she gave this informationto Cerveney and Madsen.One other incident would seem to shed some light on thebasis for the discharge of Sacharcyzk.Judith Shoro wasformerly a part-time nurses aide at the Respondent's home.Shortly after Sacharcyzk's discharge,Shoro came to workand found that her name was not on the bulletin board forwork assignment.She nevertheless went to work uponadvice of John Foley, the union representative.Thereafter,she went in the following Sunday for part-time work andworked again.However,Shoro was scheduled to work thefollowingThursday but, when she went to punch hertimecard,her timecard was not in the rack. Shoro thencalled Cady at home,but there was no answer. Thereupon,Shoro called Cerveney.She asked him why she was notworking and^erveneyexplained he was laying off all part-time help. However,during that conversation when sheasked him why she was put off schedule, he said,"Well, Iletone girl go from all the trouble we were having upthere."Then he said"not referring to the trouble we hadbefore."No names were mentioned during this conversa-tion,but it should be noted that Sacharcyzk was the onlyone who had been discharged during that period of time.Furthermore,evidently the reference to former trouble thatthey had was a reference to the incident involvingSacharcyzk and the police.It should further be noted that during Sacharcyzk's exitinterview, and just prior to that time,Sacharcyzk was notgiven the opportunity to explain what she had done, norwas any thorough investigation made of the reasons forSacharcyzk'sgiving her name to the other employee.2.AliceMoriartyOn April 7, 1971, Moriarty was hired as a dining roomand kitchen helper. In May, Janet Axton gave Moriarty aunion card which she signed and gave back to Axton.Moriarty also attendedunion meetings.In July, after theunion election, Moriarty was very excited and went to thekitchen and spoke to Stella Shelley, her supervisor.Moriarty said to Shelley "We made it." Moriarty attendedunion meetingsin July and was picked as one of the sevenemployees on the unionnegotiatingcommittee in August.One day,in eitherthe end of July or the beginning ofAugust, Shelley told Moriarty to go to the home office.When Moriarty arrived at the office, she spoke to Johnto credit any of it. In creditingLamora,I have taken into consideration thatLamorawas discharged for inefficiency several weeks after the discharge ofSacharcyzk.It is therefore quite possible that Lamora was not acompletelyobjective witnessHowever,as between Madsen,Cady, and Lamora, I findand conclude that Lamora was the more reliable witness. ELDERCARE OF SPRINGFIELD, INC.Cadigan who, at that time, had become the administratorof the home. Cadigan asked Moriarty to enroll in the BlueCross and Blue Shield Hospitalization Plan, which was acompany sponsored plan. Moriarty informed Cadigan thatshe did not want Respondent's Blue Cross-Blue Shieldplan and preferred to wait for a plan from the insurancecompany which was sponsored by the Union. According toMoriarty, Cadigan told her that she was foolish, and that itwas going to take a long time before any insurance plan bytheUnion would go into effect since Respondent had nointention of signing a union contract.On Monday night, August 16, Moriarty attended a unionmeeting. At that meeting, Moriarty spoke concerning theworking conditions at the home. Moriarty was on the nightshift,and she referred to the night shift as beingoverworked as compared to the day shift. She also statedthat she had been told that the Respondent would not paytime and one-half for work performed over 40 hours aweek. She also made some remarks about going on strikebecause Cerveney had no intention of signing a contract.5On Tuesday morning, August 17, about 6:30 a.m., anumber of employees were having coffee in the homedining room. About that time, Stella Shelley, the supervisorof the kitchen and head cook, entered the room and askedProphett and Mendrala if they had attended the unionmeeting held the evening before. In the presence ofMendrala, Prophett, and employees Shea and Marsh,Shelley asked if they had heard what Moriarty had said.Shelley then stated that she was going to call Moriarty andgive her a good long vacation if Moriarty was so tired fromherwork.All of the aforementioned employees whotestified said that Shelley was very upset and angry whenshe said this .6Either that morning or the following morning, August18,about 8:30 a.m., Shelley called Moriarty on thetelephone and told the latter that, because Moriarty wascomplaining about working too hard and being overtired,she should not bother to come to work any more. As aresult,Moriarty did not go back to work at the home.However, on Thursday about noon, she went to the hometo pick up her paycheck. At that time, she asked Cadiganwhy she was discharged. Cadigan answered that she didnot know, that Shelley had not talked to her about it.Moriarty then proceeded to the dining room, where therewas a patient picnic in progress. She waited for Shelley toappear and when she did so, Moriarty followed Shelleyinto the kitchen and asked the latter why Moriarty hadbeen fired. Shelley answered that after every union meetingthere was trouble. According to Moriarty, Shelley said, "Ibelieve you went too far and overboard Monday at the lastunionmeeting. I won't stand for it, Alice, you arethrough."5From the credited testimony of Moriarty. Although Moriarty was theonly one whotestified that she spoke at the union meeting about mattersother than working too hard, and about the night shift being imposed upon,the other employees who testified as to that meeting were not directly askedwhether Moriarty had made remarks of another nature Although I foundMoriarty to be perhaps a bit difficult in her attitude,I found nothing in herdemeanor on the stand to cause me to believe that she was untruthful in thematters regarding the events of the union meeting.6All of the foregoing from the credited testimony of Moriarty,Prophett,Mendrala, Shea,and Marsh Although Shelley testified that she did not seeor speak to any of these people onTuesdaymorning, August 17, and did not217In connectionwithMoriarty's discharge, JosephineW.Bell, the second cook in the kitchen of the nursing homeunder the direction of Stella Shelley, testified that onMonday, August 16, three girls worked on the second shiftincludingAliceMoriarty.During their work period,Moriarty made continents about the night shift doing allthe work. Moriarty stated that the day girls did not do anywork, that the night shift did all the work, and thatMoriarty was sick of doing it and that she was not going toput up with it any more. With that, Bell telephonedShelley,who had gone home and told Shelley aboutMoriarty's complaint. After Bell told Shelley about theincident, Shelley said, accordingto Bell,"Well, when Icome in tomorrowmorning,I'll take care of everything."According to Shelley,itwasat this point that she madeup her mind to discharge Moriarty and, if Shelley'stestimony is accepted, she therefore made up her mindbefore theunion meetingofMonday, August 16, tookplace. However, there is a discrepancy in the dates and asto the sequence of events. Shelley testified that she calledMoriarty on Tuesday and discharged her on that day.However,Moriarty testified that it was on Wednesdaymorning that Shelley discharged her. If this is so, thenShelley discharged Moriarty after she had heard about theunion meeting which places the statement that she madeup her mind to discharge Shelley on Monday in somedoubt.In further connection with the discharge, Janet Axtontestified that at 1:30 p.m. on Thursday, August 19, the dayMoriarty went to pick up her paycheck, Axton, who wasoff that day, also stopped by to pick up her check. Shelleytold Axton that Shelley had discharged Moriarty. Accord-ing to Axton, Shelley appeared very upset and said thatsomeone had told her what was said at the unionmeetingby Moriarty on Monday night. Shelley stated that she wasvery tired of Moriarty's complaints so she had let her go.Shelley further stated that if she had given the matter a fewmore hours thought she probably would not have firedMoriarty. Then she told Axton that if the latter had anycomplaints she could file a grievance and they would go tothe office and have itout. Becausethis testimony of Axtonwent uncontroverted and because I have credited Axton inother respects, I credit Axton's testimony and find that theconversation between Shelley and Axton took place inmuch the manner that Axton related.There is much testimony concerning Moriarty's workrecord. Thus, Shelley testified that she discharged Moriartybecauseof the latter'swork.According to Shelley,Moriarty was constantly arguing with other employees andmade it a practice to leave her workstation untilthe workwas completed by others. In addition, according to Shelley,Moriarty was a poor worker and she fought and arguedarrive at the home that morning until sometime after 8 a.m., I credit thetestimony of the employees who testified as to the conversationwhich theyclaimed took place at 6 30 a m. between themselves and ShelleyWhile therecords of the Respondent show that employee Marsh did not work on thatmorning, I nevertheless credit the testimony of theother employees. Theydid not exaggerate or embellish their testimony and they testified in asimple,straightforward manner. I do not believe that they conspired to tellan untruth with regard to this incident. I find and conclude,therefore, thatthe incident actually did occur and that Shelley did ask the questions andmake the remark thattheytestified she made I therefore do not creditShelley's denial of the incident. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDwith other employees. Furthermore, Moriarty was unpleas-ant and was rude and disrespectful towards patients.Shelley further testified that she had a difficult time ingetting other employees to work with Monarty and someemployees quit because they could not, or would not, workwith Moriarty. Shelley stated, in testifying, that she spoketoMoriarty on a number of occasions and asked her toimprove in her work and her attitude but that this did nothave any effect on Moriarty. Shelley further testified thatsinceMoriarty's discharge the kitchen has been pleasantand Shelley has not had to return to work from home atnight to settle matters which she had had to do whenMoriarty was still working.Supporting Shelley's testimony was the testimony of Bellto the effect that Moriarty was not a satisfactory worker;that she used foul language and was rude to patients; shecould not get along with other employees; other employeesrefused to work with her; and Moriarty would habituallyleave her work area until the work was completed byothers.Ada Cheney, an employee who had worked withMoriarty, further testified that Moriarty used loud lan-guage, argued with other employees, and complainedabout being overworked. Cheney further testified that twoor three times each week Moriarty would disappear untilall the work was finished. Joan Cadigan, the administratorof the home, testified that she had received reports fromShelley thatMoriarty was not a satisfactory worker andthatMoriarty had been rude to patients, argued withemployees, did not perform her work correctly, and did notfollow instructions. Furthermore, she testified that threeemployees left work because they could not work withMoriarty and could not stand the daily fights andarguments.Moriarty herself admitted that to a certainextent other employees would not work with her and didnot like her.C.Discussion and Concluding FindingsWithRegard to the Discharges1.Alma SacharcyzkCounsel for the General Counsel contends that Sachar-cyzk's discharge was the result of her union activity. Heargues that Sacharcyzk was one of the two personsorganizing on behalf of the Union; that the Respondentlearned of this and discharged her immediately. He furtherargues that the reasons asserted by the Respondent forSacharcyzk's discharge are pretextual in nature and thatthe real reason was, as stated, thatshe was organizing onbehalf of the Union. On the other hand, the Respondent'sthesis with regard to Sacharcyzk's discharge is quite simple.Respondent'scounsel argues that Sacharcyzk gave herunlisted home telephone number to employees with theinstruction that the employees call her if there was anytrouble in the home. Respondent states that such action bySacharcyzk constituted insubordination in that all com-plaints with regard to matters coming up in the home are tobe channeled through the normal supervisory hierarchyand that any other system would result in chaos and wouldconstitute violation of state laws. On the basis of the recordas presented,and on the basis of the facts as set forthheretofore,I find and conclude that the contentions of theGeneral Counsel have merit.Aside from the incident involving police visits to thenursinghome,Sacharcyzk appears to have been asatisfactory employee. The uncontroverted testimony inthe record shows that she was apparently well liked by thepatients-certainly an important factor in a nursing home.Moreover,as admitted by Madsen,the police matter wasdropped long before the events of the week of May 10.Considering the foregoing fact,the sudden discharge ofSacharcyzk without giving Sacharcyzk an opportunity toexplain her actions, renders the discharge suspect.This isespecially true in view of the fact that the discharge cameat the height of Sacharcyzk's union activity. Although theRespondent'switnesses profess that Sacharcyzk's unionactivitywas not even considered at the time of thedischarge,itisestablished by the record and by thetestimonial admissionof Jane Cady,the director of nurses,that not only she but also Madsen and Cerveney wereaware of the fact that Sacharcyzk was passing out unionauthorization cards to the various employees of the home.Furthermore, the denials that Sacharcyzk's union activitywas not considered in the process of discharging her arerendered untenable by the testimony of Rita Lamorawhom I have heretofore credited. Lamora testified thatMadsen stated to her that they had to find out who startedthe union activity among the employees of the home. Then,in the same conversation, Lamora asked Cady if Sachar-cyzk was the one who started the union activity and Cadyanswered in the affirmative.Whereupon Lamora over-heard Mrs. Cady say to Madsen "we should have let her gothen instead of taking her back" (referring to the policematter). Then Madsen said, "Why don't you let her go andsee what is going to happen?" Cady'sclosing remark was"She [referring to Sacharcyzk]is an instigator."Ihave also taken into consideration the testimony ofJudith Shoro, who was told by Cerveney, "Well, I let onegirl go from all the trouble we were havingup there." Andthen he specifically denied that he was referring to thetrouble that they had before, meaning the police incident.Although he did not specifically mention Sacharcyzk, shewas the only one who had been discharged at that point oftime.The trouble he was referring to, since there was noother trouble in the home to which the Respondent'switnesses testified,must have been the union organization.Of course, the decision to fire Sacharcyzk the same day asRespondent learned about her union activity is indicativeof the haste with which the Respondent made up its mindto discharge Sacharcyzk without giving her an opportunityto explain what she had done.As the General Counselpoints out,the answer is obvious.Ihave given due consideration to the fact that JanetAxton, the other employee who gave out union cards wasalso known to the Respondent at the same time asSacharcyzk's activities became known.However,it is easilyascertainable from a reading of the record that Sacharcyzkwas considered somewhat a leader among the employees.The fact is that Cady emphatically stated that Sacharcyzkwas an instigator.Accordingly, I do not find that the factthat Axton was not also discharged is a bar to finding that ELDERCARE OF SPRINGFIELD, INC.theRespondent discharged Sacharcyzk for her unionactivities.Finally, there is the consideration of the conflictingtestimony of Cady and Madsen as to Madsen's knowledgeor lack thereof of Sacharcyzk's union activity.Madsenstated that he did not know Sacharcyzk was passing outunion authorization cards. Cady, on the other hand, statedthat she told Madsen that Sacharcyzk was passing outcards.Madsen also testified that he told Cady to dischargeSacharcyzk and that Cerveney had nothing to do with it.On the other hand, Cady testified that Madsen told herthat Cerveney had made the decision to fire Sacharcyzk. Iconclude that this conflicting testimony establishes thatboth Madsen and Cady were attempting to evade the issueas to whether or not there was Respondent knowledge ofSacharcyzk's union activity prior to her discharge. Surely,if there was no antiunion motivation in the discharge ofSacharcyzk, why would there have been an attempt toevade the disclosure of the fact of Respondent's knowledgeof Sacharcyzk's union activity.-Accordingly, I find and conclude that the Respondentdiscriminatorily discharged Sacharcyzk for engaging inunion activity and that such discharge was, therefore,violative of Section 8(a)(3) and (1) of the Act.2.AliceMoriartySimply put, the General Counsel contends that Moriartywas discharged for having complained about the workingconditions at the home at a union meeting which occurredon Monday night, August 16, 1971. The Respondent, onthe other hand, contends that Moriarty was a poor workerand generally an unsatisfactory employee and that she wasdischarged simply for those reasons and for no other.That Moriarty was less than a satisfactory employee, Ifind, is established by the record. The testimony ofRespondent witnesses Shelley, Bell, Cadigan, and Cheney,although not fully credited in every respect, establishesbeyond doubt that Moriarty was highly critical of andunable to get along with her coworkers;Moriarty'scoworkers could not get along with her; Moriarty com-plained incessantly about working conditions in front ofher supervisors and her coworkers; and Moriarty disap-peared at times during the busiest rush periods in thedining room and the kitchen and reappeared only after hercoworkers had performed the necessary work. Moreover,the record establishes that, by reason of Moriarty's difficultdisposition, several of her coworkers quit their jobs.Thus, the record establishes that had Respondent sochosen it could have discharged Moriarty for cause anytime from Moriarty's original hire until her discharge.However, the Respondent, in effect, condoned Moriarty'sconduct for a period of several months without taking stepstodischargeMoriarty.Thus,Moriarty displayed thequalitieswhich Respondent claimed led to her ultimatedischarge as early as the first weeks of her employment.However, Shelley, Moriarty's immediate supervisor, testi-fied that she did not discharge Moriarty because Shelleydecided to try to establish peace and tranquillity in the'This from the testimony of Moriarty Although I would hesitate tocreditMoriarty in this respect, the testimony of Axton, ofa like nature,219kitchen and in the dining room and to cause the operationto work smoothly. She said, therefore, that she was willingat all timesto give Moriarty the benefit of the doubt andthat she was willing to carry Moriarty in seeking toestablish peace and a cooperative spirit among the workersunder her supervision. In view of this fact, considerationmust be given to the ultimate straw that, the Respondentclaims,broke thecamel'sback and caused Moriarty'sdischarge.According to Bell and Shelley, on the afternoon ofMonday, August 16, Moriarty complained bitterly that theladies on the night shift in the kitchen and dining roomwere doing all the work and that the day shift was doingvery little and that it was up to the night shift to do thework that the day shift should have been doing. Accordingto Bell and Shelley, Shelley had already left for the day andhad gone home when this complaint of Moriarty was aired.Immediately thereafter, Bell called Shelley at the latter'shome and informed her of the complaints of Moriarty.According to Shelley, she told Bell that she would come inthe next day to straighten the matter out or settle it, orwords to that effect. She did nottell Bell, according to herown testimony, that she was going to discharge Moriarty.Nor did Bell testify that Shelley told her in that telephoneconversation that Shelley would dischargeMoriarty.According to Shelley, however, she made up her mind atthat time that she would discharge Moriarty.Nevertheless, the credited testimony of what occurredthe next morning belies this claim of Shelley. As heretoforerelated,General Counsel'switnessesMendrala, Prophett,Shea,andMarsh almost uniformly testified that thefollowingmorning, August 17, Shelley appeared at thehome and questioned some of thesewitnesseswith regardto their attendanceat the union meeting thenight before,at which Moriarty complained about the working condi-tions of the home. Shelley, in the presence of Mendrala,Prophett, Shea, and Marsh, then asked if they had heardwhat Moriarty hadsaid.Shelley stated that she was goingto call Moriarty and give her a good long vacation if shewas so tired from overwork. According to these witnesses,Shelleywas upset and angry when she said this. Then,either on that day or the followingmorning,after Shelleyhad exhibited to the assembled employees that she wasupset over what Moriarty had said at the meeting on thenight of August 16, Shelley discharged Moriarty.,Thereafter, on the afternoon of August 19, Moriartyreturned to the home to pick up her paycheck and talked toShelley.During that conversation Shelley told Moriarty"After every union meeting there is trouble. I believe youwent too far and overboard Monday at the last unionmeeting. I won't stand for it, Alice. You are through." 7On the same day but about an hour later, Axton, whohad been off for several days, stopped by to pick up hercheck. Shelley had a conversation with Axton and toldAxton that she had discharged Moriarty. Shelley stated, insubstance, that she had heard what was said at the unionmeeting and she was upset and had discharged Moriartytherefore.By reason of all of the foregoing, I find that althoughsupportsMoriarty and,accordingly,IcreditMoriarty and Axton 220DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent asserted and had a valid cause for dischargingMoriarty it failed to do so until Monarty's complaintsregistered at the union meeting were conveyed to Shelley.Itwas, I find,at that point that Shelley made up her mindto discharge Moriarty.The Board has long held that the evidence of a validcause for discharge is no defense,where,themotivatingfactor is discriminatory and unlawful.8 Thus I find andconclude that the real reason for the discharge of Moriartyas shown by the testimony of General Counsel'switnesseswas that Moriarty had spoken out about working condi-tions at a union meeting and Shelley was therefore upsetand determined to discharge Moriarty for this reason.There is no question,and it is well established thatparticipation inunionmeetings is clearly protectedactivity.9At the union meeting,when she complained,Moriartywas attempting to induce group action to correctwhat Moriarty considered a grievance against her employ-er. Such activity is protected and it was for this activity thatMoriarty was discharged.Accordingly,although I find thatMoriartywas not a satisfactory employee,Iam con-strained to find that her discharge was broughtabout byher complaining and airing grievances at the union meetingwhich was a protected activity and that,therefore, thedischarge for these reasons was violative of Section 8(a)(3)and (1) of the Act.3.Interference,coercion, and restraintThe GeneralCounsel contends that when Cerveney toldShoro at the telephone conversation between Cerveney andShoro after Shoro had been laid off, that"Well, I let onegirlgo from all the trouble we were having up there"following as it did upon the discharge of Sacharcyzk,constituteda threat of discharge to Shoro and wastherefore violative of Section 8(a)(1) of the Act.However, Ifind that this remark, although indicative of the reasons forthe discharge of Sacharcyzk,was too ambiguous in natureto constitute a threat of discharge to Shoro.Moreover, Ifind that Shorohad alreadybeen discharged as of the timethat this remark was made.General Counsel further points out that when Cadydischarged Sacharcyzk she told her"Mr. Madsen and Mr.Cerveneywant me to let you go.You are an instigator."Counsel for the General Counsel argues that such remarkto Sacharcyzk,in the light of the discharge of Sacharcyzk,constitutes a threat of discharge for union activities toanyone who was an instigator of union activities.Under allof the circumstances,I find and conclude that this remarkto Sacharcyzkby Cadydid constitute a threat of dischargeof anyone who instigated union activity in the home andwas therefore violative of Section 8(a)(1) of the Act.On Tuesday, August 17,Shelley asked Mendrala andProphett whether the latter had attended the union meetingthe night before.Thisquestion, put to these employees byShelley,who was not their supervisor,gave the impressionof surveillance of the union meeting. The impression ofsurveillance is violative of Section 8(a)(l) of the Act, and Iso find.108KansasMilling Company,86 NLRB 925, 928,Dunrail Construction Co.,151 NLRB 98, 105.9Tri-State Stores,Inc,185 NLRB No.l 17.See alsoOffice Towel SupplyIn the same conversation,Shelleymade the statementthatMoriarty would get "a good long vacation"for heractivity,referring to Moriarty's airing of grievances at theunion meeting the night before.This then constituted athreat of discharge to the employees,warning them thatanyone who complained at union meetings was subject todischarge by the Respondent.Such a threat is clearlyviolative of Section 8(a)(1) of the Act, especially in view ofthe fact,as in this case,the discharge was carried out thefollowing day.On Thursday,August 19, Shelley,in speaking to Axton,gave a further impression of surveillance when she statedthatMoriarty had been fired for speaking out at a unionmeeting.This also constituted a threat of discharge toanyone who engaged in similar activity.Accordingly, I findthis conversation of Thursday afternoon between Shelleyand Axton to have been violative of Section 8(a)(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent,set forth in section III,above,occurring in connection with the operations of theRespondent set forth in section I, above,have a close,intimate,and. substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithaving been found that Respondent has engaged inactivities constituting interference, coercion, and restraintwithin the meaning of Section 8(a)(1) of the Act, it will berecommended that Respondent cease and desist therefromand from any like or related conduct.It having been found that Respondent has discriminato-rily discharged Alma L. Sacharcyzk and Alice Moriarty, Ishall recommend that Respondent offer said employeesimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges. In addition, Ishall recommend that the Respondent make each of themwhole for any loss of earnings each may have suffered byreason of the discrimination against her by payment toeach of the sum of money equal to that which each wouldnormally have earned from the date of her discharge, lessnet earnings during said period. Backpay shall be comput-ed with interest on a quarterly basis in the mannerproscribed by the Board inF.W.Woolworth Company,90NLRB 289, 291-295, andhis Plumbing & Heating Co.,138NLRB 716.Upon the basis of the above findings of fact and uponthe entire record in the case, 1, make, the following:Company, Inc.,97 NLRB449, enforcement denied 201F.2d, 838.10ColumbianCarbon Co.,79 NLRB 62,A B.RochatCo,150 NLRB1402. ELDERCARE OF SPRINGFIELD, INC.221CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Section7 of the Act, Respondent has engaged in and isengaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By discriminatorily discharging employees Alma L.Sacharcyzk and AliceMoriarty, the Respondent hasviolated Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 11ORDERRespondent, Eldercare of Springfield, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with discharge for engagingin union or other concerted, protected activity.(b)Creating the impression of surveillance of theiremployees' union or other concerted, protected activities.(c)Discouragingmembership in National Union ofHospital and Nursing Home Employees, Local 1199Massachusetts, a/w Retail,Wholesale and DepartmentStore Union, AFL-CIO, or any other labor organization,by discharging any employee for engaging in protectedunion or concerted activity, or by discriminating againstemployees in any other manner in regard to their hire ortenure of employment, or any terms or conditions ofemployment.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to form,join, assist, or be represented by the aforesaid union, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engagein other concerted activity for the purpose of collectivebargaining, or other mutual aid and protection, or torefrain from any or all such activity.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)OfferAlma L. Sacharcyzk and Alice Moriartyimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges enjoyed, andmake each whole for any loss of earnings each may havesuffered by reason of the discrimination against her in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, and allother reports necessary to analyze the amount of backpaydue under this recommended Order.(c)Post at itsnursing homein Springfield,Massachu-setts, copies of the attached notice marked "Appendix." 12Copies of said notice on forms provided by the RegionalDirector for Region 1, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, includingallplaceswhere notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material. Noothermaterial relevant to this matter shall be postedduring this period.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.i3IT IS FURTHER ORDERED that the complaintbe dismissedinsofar as it allegesviolations of the Act not specificallyfound herein.11 In the event no exceptions are filed as providedby Sec102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adoptedby the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes12 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading "Posted byOrder ofthe National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourtof Appeals Enforcingan Order ofthe NationalLaborRelations Board "13 In the event that this recommended Order is adoptedby the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegional Director for Region 1, in writing,within 10 days fromthe date of this Order, what steps the Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTgive our employees the impression thatwe are spying on their union activities.WE WILL NOT tell our employees that we willdischarge them or otherwise discriminate against themfor engaging in union or other concerted activities.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to form,join,or assist or be represented byNationalUnion of Hospital and Nursing HomeEmployees, Local 1199 Massachusetts,a/w Retail,Wholesale and Department Store Union,AFL-CIO, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, orengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionor to refrain from any or all such activities.WE WILL offer to Alma L.Sacharcyzk and AliceMoriarty immediate and full reinstatement to theirformer or substantially equivalent positions,withoutprejudice to their seniority or other rights and privi-leges,and we will make them whole for any loss of 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDearnings they may have suffered as a result of ourdiscrimination against them.All our employees are free to become, remain, or refrainfrom becoming or remaining members of National UnionofHospital and Nursing Home Employees, Local 1199Massachusetts, a/w Retail,Wholesale and DepartmentStore Union, AFL-CIO, or any other labor organization.Dated,By(Representative)(Title)ELDERCARE OFSPRINGFIELD, INC.(Employer)Thisisanofficial notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Seventh Floor, BulfinchBuilding, 15 New Chardon Street, Boston, Massachusetts02114, Telephone 617-223-3300.